         Case 4:20-cv-02078-MWB Document 23 Filed 11/10/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

                                                   :
DONALD J. TRUMP FOR                                :
PRESIDENT, INC. et. al.,                           :
                                                   :        NO. 4:20-cv-02078-MWB
                                                   :
                               Plaintiffs,         :
                                                   :
              v.                                   :
                                                   :
KATHY BOOCKVAR, in her capacity as                 :
Secretary of the Commonwealth of                   :
Pennsylvania, et. al.,                             :
                                                   :
                               Defendants.         :
                                                   :

                                  ENTRY OF APPEARANCE

TO THE CLERK:

       Kindly enter my appearance in this case as counsel for Philadelphia County Board of

Elections, Montgomery County Board of Elections and Allegheny County Board of Elections in

the above referenced matter.

                                             HANGLEY ARONCHICK SEGAL |
                                             PUDLIN & SCHILLER


Dated: November 10, 2020                     By:     /s/ Robert A. Wiygul
                                                    Robert A. Wiygul
                                                    (Pa. I.D. No. 310760)
                                             One Logan Square, 27th Floor
                                             Philadelphia, PA 19103
                                             (215) 568-6200
                                             Email: rwiygul@hangley.com

                                             Attorney for Defendants Philadelphia
                                             County Board of Elections, Montgomery County
                                             Board of Elections and Allegheny
                                             County Board of Elections
        Case 4:20-cv-02078-MWB Document 23 Filed 11/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I Robert A. Wiygul hereby certify that on the 10th day of November, 2020, a copy of the

foregoing Entry of Appearance was served by ECF filing on all counsel.

                                                   /s/ Robert A. Wiygul
                                                  Robert A. Wiygul
